                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                              5:18-cr-33-KDB-DCK-1

UNITED STATES OF AMERICA,           )
                                    )
            Plaintiff,              )
                                    )
      vs.                           )
                                    )                       ORDER
DEVON TERMAINE ROSE,                )
                                    )
            Defendant.              )
____________________________________)

       THIS MATTER comes before the Court on Defendant’s pro se “Motion Pursuant to 28

U.S.C. § 2244 Otherwise Motion Requesting Leave to File a Second or Successive Motion

Pursuant to 28 U.S.C. § 2255,” (Doc. No. 32), and the Court’s May 5, 2020 Order, (Doc. No. 33).

       Defendant filed this § 2244 Motion seeking leave to file a second or successive § 2255

motion to vacate, however, he has not previously filed a § 2255 motion to vacate. (Doc. No. 32).

The Court issued an Order pursuant to pursuant to United States v. Castro, 540 U.S. 375, 124 S.Ct.

786, 157 L.Ed.2d 778 (2003) on May 5, 2020, informing Defendant of the consequences of

recharacterizing his Motion as a § 2255 motion to vacate. (Doc. No. 33). The Court gave Defendant

20 days to inform the Court whether he was consenting to the recharacterization of his § 2244

Motion as a Motion to Vacate, or to file a superseding § 2255 Motion to Vacate. (Id.).

       Defendant has now filed a superseding § 2255 Motion to Vacate that will be docketed in a

separate civil case. The instant § 2244 Motion will therefore be denied as moot.

       IT IS, THEREFORE, ORDERED that Defendant’s “Motion Pursuant to 28 U.S.C. §

2244 Otherwise Motion Requesting Leave to File a Second or Successive Motion Pursuant to 28

U.S.C. § 2255,” (Doc. No. 32), is DENIED as moot.

                                                1



      Case 5:18-cr-00033-KDB-DCK Document 35 Filed 05/18/20 Page 1 of 2
Signed: May 18, 2020




                                                       2



                       Case 5:18-cr-00033-KDB-DCK Document 35 Filed 05/18/20 Page 2 of 2
